United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bothell, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1401
Issued: February 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 6, 2009 appellant filed a timely appeal of an August 14, 2008 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration without a
merit review. Because more than one year has elapsed from the last merit decision dated
December 13, 2007 to the filing of this appeal, the Board lacks jurisdiction over the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without a merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 30, 2007 appellant, then a 36-year-old letter carrier, filed a traumatic injury
claim alleging that on October 12, 2007 she injured her right wrist, thumb and pinky placing mail
into a case. She stopped work on October 27, 2007 and returned to light duty on
November 1, 2007.

An October 30, 2007 attending physician’s report from Dr. Robert Kelley, Boardcertified in family medicine, diagnosed tendinitis of the right wrist and forearm. The
supervisor’s portion of this report noted the date of injury as October 24, 2007 due to repetitive
movement and jamming mail into small spaces. Dr. Kelley checked a box “yes” indicating that
the history of injury provided by appellant corresponded to the information provided on the form
by the supervisor.
On November 5, 2007 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit additional evidence.
On November 1, 2007 Dr. Kelley directed that appellant completely rest her arm, which
she noted her work did not allow.
An undated statement from appellant’s supervisor noted that appellant reported a swollen
wrist on October 11, 2007. Appellant also reported that she previously injured the same hand
working as a cashier clerk for a private company and that her physician informed her it might be
inflamed. Her supervisor indicated that on October 24, 2007 appellant requested an occupational
disease claim form for right wrist tendinitis. Appellant’s supervisor also noted that on
October 30, 2007 appellant submitted an occupational disease claim form and withdrew it later
that day to submit a traumatic injury claim form for her right wrist condition.
In an undated statement, appellant alleged injury to her wrist, thumb and pinky while
trying to case mail into small slots. She stated, “after jamming mail into my case the day after a
holiday and then trying to lift normal trays with her wrist and finger, I could not take it
anymore.” Appellant also included a diagram of the slots in which she cased mail.
In a November 14, 2007 report, Dr. Kelley stated that appellant’s date of injury was
October 9, 2007. He indicated that he first treated her for wrist and forearm injury on
October 11, 2007, two days after the incident. Dr. Kelley diagnosed wrist and forearm tendinitis.
He found that appellant’s condition was an overuse injury from repetitive motions of placing
mail into cases and carrying mail. In a November 20, 2007 attending physician’s report,
Dr. Kelley diagnosed tendinitis and noted that appellant could return to light duty on
November 1, 2007. The supervisor portion of that form indicated the date of injury was
October 24, 2007 and the injury occurred from repetitive movement and jamming mail into
spaces. A November 28, 2007 attending physician’s report from Dr. Kelley diagnosed tendinitis
and advised that appellant could return to regular duty. The supervisor portion of the form
reiterated that the date of injury was October 24, 2007. In both reports, Dr. Kelley checked a box
“yes” indicating that appellant’s account of the injury corresponded to the one provided by her
supervisor.
A physical therapy note dated November 2, 2007 indicated the date of injury was
October 9, 2007. It also noted appellant’s complaint of right arm pain that began after
completing a shift on October 9, 2007 when someone incorrectly cased her mail.
In a December 13, 2007 decision, the Office denied appellant’s claim finding the
evidence was inconsistent regarding the date and manner in which the injury occurred.

2

Appellant requested an oral hearing on January 21, 2008. She subsequently submitted
physical therapy notes dated between November 2 and December 7, 2007 as well as copies of
reports already of record.
In a March 25, 2008 decision, the Office denied appellant’s oral hearing request finding it
was not timely filed and could be equally well addressed by requesting reconsideration.
In a May 28, 2008 letter, appellant requested reconsideration. She inquired why her
claim had been denied. Appellant asserted that the record contained sufficient medical evidence
from her treating physician to establish that an injury occurred. She also asserted that the record
contained inconsistent dates of treatment based on the dates indicated by her physician and the
March 25, 2008 decision.
In an August 14, 2008 decision, the Office denied appellant’s reconsideration request
without a merit review finding that she did not submit relevant evidence warranting reopening
the case.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.1 Section 10.608(b) of Office
regulations provide that when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), the Office will deny the application
for reconsideration without reopening the case for a review on the merits.2
ANALYSIS
The Office’s December 13, 2007 decision denied appellant’s claim on the basis that there
were factual inconsistencies as to the date and manner of injury. On reconsideration, appellant
submitted physical therapy notes dated between November 2 and December 7, 2007. This
evidence while new, does not address the issue of whether she sustained a traumatic injury
October 12, 2007. The underlying reason the claim was denied was due to inconsistencies in the
factual evidence regarding how and when the claimed injury occurred. Therefore this evidence
is not relevant to the particular issue involved and did not warrant a reopening of the case for
merit review.3 Appellant also submitted physical therapy notes previously of record. The Board

1

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

2

Id. at § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

3

See E.M., 60 ECAB ___ (Docket No. 09-39, issued March 3, 2009) (where the Board held that new evidence
submitted upon a reconsideration request that does not address the pertinent issue is not relevant evidence); Freddie
Mosley, 54 ECAB 255 (2002).

3

has held that the submission of evidence which repeats or duplicates evidence already in the case
record does not constitute a basis for reopening a case.4
On reconsideration, appellant asserted that the record contained sufficient evidence to
establish that her injury occurred as alleged. However, this assertion is broad and conclusory
and does not constitute a new and relevant legal argument or advance a relevant legal argument
not previously considered by the Office. Appellant also indicated that the record contained
conflicting dates of treatment based on her treating physician’s reports and the dates to which the
claims examiner referred in the March 25, 2008 decision. As the particular issue in this case
involves the inconsistencies in the factual evidence regarding when and how the claimed injury
occurred, the fact that her treatment dates conflict, in the absence of any statement from
appellant that purports to address and clarify the factual inconsistencies, is not relevant to the
underlying issue. Moreover, the March 25, 2008 decision found that appellant filed an untimely
request for an oral hearing and did not discuss the dates she sought treatment or address in any
manner the merits of her claim.
Consequently, appellant’s reconsideration request does not demonstrate that the Office
erroneously applied or interpreted a specific point of law, does not advance a relevant legal
argument not previously considered by the Office, and was not accompanied by relevant and
pertinent new evidence not previously considered by the Office.
On appeal, appellant asserts that the correct date of injury is October 9, 2007, which was
reflected in her statements and treating physician’s reports. She further asserts that her
supervisor incorrectly reported her date of injury. The Board notes that appellant’s assertions on
appeal deal with the merits of her claim. The Board does not have jurisdiction over the merits of
the claim and may only consider whether the evidence and arguments submitted on
reconsideration warrant reopening the claim for further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without a merit review.5

4

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

5

The Board notes that appellant submitted new evidence after the Office issued its decision. However, the Board
may only review evidence that was in the record at the time the Office issued its final decision. See 20 C.F.R.
§ 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 14, 2008 is affirmed.
Issued: February 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

